DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 5, and 7 – 11 (renumbered 1 – 7) are allowed.
The following is an examiner’s statement of reasons for allowance:
Wright et al. (U.S. PG Pub 2011/0188760) teach selecting an image correction target (Figure 3, Element 30) item in the HUD system (Figure 1B, Element 101) displayed on a vehicle; receiving, when there is a change in a step in which its parameter values (Paragraph 56) are set to be different from each other for the image correction target (Element 30) item by a user’s control input (Paragraph 41), the parameter values of the changed step; and outputting a HUD image (Element 22) by correcting it using image source values corresponding to the parameter values (Paragraph 56) of the changed step, wherein the parameter values (Paragraph 56) are α, β, and γ (Figure 16, Elements a, b, and c) predefined in a distortion function f(x)=αx2+βx+γ (Equation 2) of the HUD system (Element 101).
Ogasawara (U.S. Patent No. 5,862,417) teach optimizing the quadratic function through regression analysis (Column 10, Lines 11 – 17).
Yamasaki (U.S. PG Pub 2017/0269362) teach wherein constituent components of the HUD system (Figure 1, Element 21) is the plane mirror (Figure 2, Element 28), the curved mirror (Element 29), the dust cover (Element 22a.  Paragraph 24), and the windshield glass (Element 4), respectively.
However, the prior art of record fails to teach at least “wherein the image correction target item comprises: a double image correction for correcting a phenomenon in which an image is superimposed; a visual fatigue correction for correcting a phenomenon in which an image is unclear in focus; a rotation correction for correcting a tilted image; a horizontal movement correction for correcting a phenomenon in which an image is shifted in a horizontal direction; a vertical movement correction for correcting a phenomenon in which an image is shifted in a vertical direction; a horizontal correction for correcting bent distortion of an image in a horizontal direction; and a vertical correction for correcting bent distortion of an image in a vertical direction” of in combination with the remaining limitations of Claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW B SCHNIREL whose telephone number is (571)270-7690.  The examiner can normally be reached on Monday - Friday, 10 - 6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.B.S/Examiner, Art Unit 2625                                                                                                                                                                                                        /WILLIAM BODDIE/Supervisory Patent Examiner, Art Unit 2625